Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continuity/Reexam Information for 16/711706 
    
        
            
                                
            
        
    

Parent Data16711706, filed 12/12/2019 and having 1 RCE-type filing thereinis a continuation of 15204475, filed 07/07/2016 ,now abandoned and having 2 RCE-type filings therein15204475 is a continuation of PCT/JP2015/050333 , filed 01/08/2015 claims foreign priority to 2014-002809 , filed 01/10/2014.



Final office Action 




Status of the claims.

Claims 1-10, 12-17 and 19-22 are pending. 
No claim is allowed. 
Claims 1-8. 12, 13 and 21 were examined.
Claims 9-11, 14-17, 19, 20 and 22 were withdrawn from consideration as non-elected invention.


Compound of claim 1 is known as Lefamulin (formally BC-3781) Omidenepag Isopropyl: (6-{[4-(pyrazol-1-yl) benzyl](pyridin-3-ylsulfonyl)aminomethyl} pyridin-2-y- l amino)isopropyl acetate.  (Hagihara et al.  Claim 18).

    PNG
    media_image1.png
    179
    257
    media_image1.png
    Greyscale


Terminal Disclaimers
Terminal disclaimers were filed on 06/17/2021 over US Patent 10,485,872 and US Patent 10,149,908.  Therefore, double patenting rejections were withdrawn.  




35 USC § 103(a) Obviousness Rejection 

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.       Determining the scope and contents of the prior art.
2.       Ascertaining the differences between the prior art and the claims at issue.
3.       Resolving the level of ordinary skill in the pertinent art.
4.       Considering objective evidence present in the application indicating obviousness or nonobviousness

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a). 

Claims 1-8. 12, 13 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Hagihara et al. (US Patent 8,685,986 also published as US 2012/0190852), Kirihara et al. (US 20140018350) and Weimer et al. (US 2002/0009507).   These references teach prophylaxis and treatment of glaucoma and polyoxyethylene castor oils in compositions containing the same compound as in instant claim 1, Hagihara et al teaches aqueous composition (solution) of isopropyl, 6-{[4-(pyrazol-1-yl) benzyl](pyridin-3-ylsulfonyl)amino methyl}pyridin-2-ylamino)ethyl acetate and (6-{[4-(pyrazol-1-yl) benzyl](pyridin-3-ylsulfonyl) aminomethyl}pyridin-2-ylamino) acetate (Omidenapeg isopropyl)  in specific amounts comprising nonionic surfactant polyethylene castor oil for a  stable composition which embraces Applicants claimed invention.  See the entire documents. 
	In regards to claims 1, Hagihara et al. teaches pharmaceutical compositions and solution of isopropyl (6-{[4-(pyrazol-1-yl) benzyl] (pyridin-3-ylsulfonyl) aminomethyl} pyridin-2-ylamino) acetate for treatment of glaucoma.  (See especially compounds of claim 18). 
	Hagihara et al. teaches ophthalmic solutions and solution in water containing the effective ingredient of the medical composition according to the present invention is desirably set a pH to 4.0 to 8.5. [0688].   In preparation of Ophthalmic Solutions as in example 1, sterile purified water was used.  added 2.5 g of conc. glycerin and 200 mg of polysorbate 80, then, 10 mg of the compound of Example 6 was added to the mixture to dissolve the compound, and the total amount was made 100 mL with sterile purified water, passing through a membrane filter for sterilization, then, filled in a predetermined container to prepare an ophthalmic solution. [1012] and [1013].  
	In regards to solution as in amended claims, Hagihara teaches solution of (6-{(pyridin-3-ylsulfonyl)[4-(thiazol-2-yl)benzyl]aminomethyl}-pyridin-2-- rylamido)acetic acid and its salts. 
	In regards to claim 12, drawn to where aqueous pharmaceutical as in claim 1 filed into a container of polyethylene. As cited above, Hagihara teaches that compound was added to the mixture to dissolve the compound, and the total amount was made 100 mL with sterile purified water, passing through a membrane filter for sterilization, then, filled in a predetermined container.  A person skilled in the art would know about the type of container which can be used in the ophthalmic solutions.   These is no specific advantage of using a specific container made of polyethylene as claimed.  One skilled in the art would find the most suitable container for ophthalmic solution for specific use.
	Applicants claim 1 drawn to administration of the compound in a range of 0.001 to 0.003% (w/v).  Hagihara teaches dosage of the effective ingredient in a medical composition may vary depending on a symptom, age, administration method, etc., and, for example, in the case of ophthalmic solutions, it may be eye-dropped with a concentration of preferably 0.000001 to 1% (w/v), more preferably 0.00001 to 0.1% (w/v) with one to several drops per each time once to several times (for example, 1 to 8 times) per day. [0689].  The range as instantly claimed overlaps with Hagihara’s concentration range.   
	It would have been obvious to one skilled in the art at the time the invention was filed to apply the ophthalmic solution containing of isopropyl (6-{[4-(pyrazol-1-yl) benzyl] (pyridin-3-ylsulfonyl) aminomethyl} pyridin-2-ylamino) acetate by applying ophthalmic solutions, eye-drops by selecting the amount from within the concentration of preferably 0.000001 to 1% (w/v), more preferably 0.00001 to 0.1% (w/v) with one to several drops per each time once to several times.  The selection of amount depends on the severity of the disease.  Especially when Hagihara teaches that “the administration dose may vary depending on the various conditions, so that there is a case where a less dosage than the above-mentioned administration dose may be sufficient in some cases, and there is a case where it is necessary to administer with a larger amount than the above range. [0690]. 
	In regards to polyethylene castor oil as in claim 1,  Hagihara  teaches solubilizing agent for example, Polysorbate 80 and polyoxyethylene hardened castor oil 60 (now disclaimed by Applicants) and Macrogol 4000, etc. [0685].   It teaches anionic surfactants such as sodium lauryl sulfate, etc.; cationic surfactants such as benzalkonium chloride, etc.; or nonionic surfactants such as polyoxyethylene alkyl ether, polyoxyethylene sorbitan fatty acid ester and sucrose fatty acid ester, etc. [0677]. 
	In regards to claim 13, Hagihara teaches a medical composition for the treatment or prophylaxis of glaucoma which comprises a pyridylaminoacetic acid compound represented by the formula (1) which includes compound of claim 1.  In therapeutic agents for glaucoma or ocular hypertension presently used for clinical purposes.	For the treatment of glaucoma and ocular hypertension, in the drug therapy, ophthalmic solutions which are local administration to avoid side reaction are currently the main stream. [0020] and [0003].
	It would have been obvious to one skilled in the art at the time the invention was filed to apply the teachings of Hagihara et al and apply solution of (6-{(pyridin-3-ylsulfonyl)[4-(thiazol-2-yl)benzyl]aminomethyl}-pyridin-2-- rylamido)acetic acid and its salts for the treatment of glaucoma and ocular hypertension, in the drug therapy. The advantages of ophthalmic solutions which are locally administered in the eye to avoid side reaction.
	Hagihara et al. further teaches ophthalmic solution is used to treat glaucoma can be prepared by the method known to the art, and as additives, etc., an isotonic agent, buffer, pH adjuster, solubilizing agent, thickening agent, stabilizer, preservative (antiseptic), etc., may be optionally formulated. Also, by adding a pH adjuster, thickening agent, dispersant, etc., the medical component is dispersed, a stable ophthalmic solutions can be obtained. [0681].
	 As the isotonic agent, includes for example, glycerin, propylene glycol, sodium chloride, potassium chloride, sorbitol, mannitol, etc. [0682].
	As the buffer, there may be mentioned, for example, phosphoric acid, phosphate, citric acid, acetic acid, .epsilon.-aminocaproic acid, caproic acid, etc. [0683].
	As the pH adjuster, there may be mentioned, for example, hydrochloric acid, citric acid, phosphoric acid, acetic acid, sodium hydroxide, potassium hydroxide, boric acid, borax, sodium carbonate, sodium hydrogen carbonate, etc. [0684].
	It would have been obvious to one skilled in the art at the time the invention was filed to use of isopropyl (6-{(pyridin-3-ylsulfonyl)[4-(thiazol-2-yl)benzyl]aminomethyl}-pyridin-2-- rylamido)acetic acid or a pharmaceutically acceptable salt thereof for the treatment of glaucoma because it has an ocular hypotensive effect due to high EP2 receptor selectivity and potent EP2 agonistic action, and further, has excellent properties in terms of tissue distribution, fast-acting pharmacological effect, sustained pharmacological effect, toxicity, etc., so that it is effective for glaucoma and as an effective ingredient is useful as a medicine for the treatment and/or prophylaxis of glaucoma. [1014].
It would have been obvious to one skilled in the art at the time the invention was filed with reasonable expectation of success to prepare a pharmaceutical solution of a known compound and ophthalmic composition taught by Hagihara et al for treating glaucoma and other ophthalmic conditions.  It would have been obvious to a person of skill in the art before the effective filing date of the claimed invention to prepare compositions of isopropyl (6-{[4-(pyrazol-1-yl) benzyl] (pyridin-3-ylsulfonyl) aminomethyl} pyridin-2-ylamino) acetate or a salt thereof, and a non-ionic surfactant, which further comprise edetic acid, based on the teachings of Hagihara. See In re Aller, 220 F.2d 454, 456, 105 USPQ 233,235 (CCPA 1955), "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." 
The skilled artisan would have been motivated to do so, because Hagihara explicitly teaches that compositions of Applicant’s claimed compound can be prepared with Applicant’s specifically claimed excipients. 
In regards to amounts of the compound Hagihara teaches 0.000001 to 1% (w/v), more preferably 0.0001 to 0.1% (w/v) which overlaps with claimed 0.0001 to 0.003% (w/v) and 0.0001 to 0.1%.    One skilled in the art would prepare the composition as taught and can make and optimize the conditions by variation in amounts because the administration dose may vary depending on the various conditions, so that there is a case where a less dosage than the above-mentioned administration dose may be sufficient in some cases, and there is a case where it is necessary to administer with a larger amount than the above range.  Therefore, one skilled in the art would be able to prepare the doses of the needed concentration and make the formulation as necessary. A person of ordinary skill in the art would have been motivated to use the particular amounts herein for making a pharmaceutical composition because it is a matter of optimization of result affecting parameters to find an optimal amounts of the compounds, the optimization of a result effective parameter. See, In re Boesch and Slaney (CCPA) 204 USPQ 215. 
It would have been obvious to one skilled in the art with reasonable expectation of success to prepare and/or optimized the known pharmaceutical composition used for treating glaucoma and other eye disease, when Hagihara teaches the same compound, isopropyl (6-{[4-(pyrazol-1-yl) benzyl] (pyridin-3-ylsulfonyl) aminomethyl} pyridin-2-ylamino) acetate as in claim 1.  Claimed invention is considered obvious so that the ophthalmic solution can be prepared by the method known to the art, and as additives, etc., an isotonic agent, buffer, pH adjuster, solubilizing agent, thickening agent, stabilizer, preservative (antiseptic), etc., may be optionally formulated. Also, by adding a pH adjuster, thickening agent, dispersant, etc., the medical component is dispersed, whereby stable ophthalmic solutions can be obtained. (It would have been obvious to a person skilled in the art before the effective filing date of the claimed invention to make a composition of the compound of claim 1 or a salt thereof, and a non-ionic surfactant, which comprises edetic acid.  A person skilled in the art would be motivated to apply the teachings of Hagihara at the time the invention was filed especially when Hagihara teaches ocular hypotensive effect due to high EP2 receptor selectivity and potent EP2 agonistic action, and further, has excellent properties in terms of tissue distribution, fast-acting pharmacological effect, sustained pharmacological effect, toxicity, etc., so that it is effective for glaucoma
Hagihara does not teach explicitly polyoxyethylene castor oil as instantly claimed. 
In regards to claims 1-8, amounts of polyethoxylated castor oils, Weimer et al. (US 2002/0009507) teaches the topical administration of an aqueous composition comprising one or more polyethoxylated castor oil compounds. The compositions include one or more polyethoxylated castor oils in an amount from about 0.02-20 % by weight (wt %). It is preferred to use one or more polyethoxylated castor oils in an amount from about 0.1-5 wt %, and it is especially preferred to use an amount from about 0.5-2 wt %. [0013]. 
 In regards to content of the polyoxyethylene castor oil is in a range of 0.001 to 5% (w/v) or 0.8 to 2% (w/v), the ratios overlap with prior art amounts. The amounts cab be can be adjusted by one skilled in the art as needed. [0043]. Weiner was added to show further that addition of polyethylene castor oil would have been obvious. 
	Weiner et al teaches that the use of non-ionic surfactants, such as polyethoxylated castor oil compounds, as solubilizing agents for pharmaceutically active compounds is known. [0008].  It teaches that addition of polyethoxylated castor oil ingredient (polyoxyl 35 castor oil) in a composition shows unexpected results compared to the composition without it.  The results as shown in Tables 2 and 3 demonstrate that formulations containing polyethoxylated castor oils are effective in treating dry eye. The superior performance of VOLTAREN Ophthalmic.RTM. VOLTAREN Ophthalmic contains a polyethoxylated castor oil ingredient (polyoxyl 35 castor oil).  See tables 2 and 3. [0021]. 
It would have been obvious to one skilled in the art at the time the invention was filed to add polyoxyethylene castor oil and its ratio with the active compound as in instant claim 1 for making ophthalmic solution.  Weimer et al. teaches the topical administration of an aqueous composition comprising one or more polyethoxylated castor oil compounds. The compositions include one or more polyethoxylated castor oils in an amount from about 0.02-20 % by weight (wt %). It is preferred to use one or more polyethoxylated castor oils in an amount from about 0.1-5 wt %, and it is especially preferred to use an amount from about 0.5-2 wt %. 
Kirihara was added for that it teaches a preparation: Isopropyl compound as in instant claims, (6-{(pyridin-3-ylsulfonyl)[4-(thiazol-2-yl)benzyl]aminomethyl}-pyridin-2-- rylamido)acetic acid or a pharmaceutically acceptable salt thereof,  Polyoxyl 35 castor oil, 0.0006 g, Disodium edentate, Glycerin solution, Benzalkonium chloride solution, Citric acid buffer, can be prepared by using any other acid.  by other acid can be added to make a buffer. In regards to dosage, Kirihara teaches that in the case of an eye drop, the compound can be generally administered once or several times per day at a daily dose of from 0.05 to 500 .mu.g, which can be appropriately increased or decreased depending on the age or symptoms of the patient or the like. The concentration of the present compound in the eye drop is not particularly limited, but an eye drop containing the present compound at a concentration of from 0.00001 to 3 w/v %, preferably from 0.0001 to 1 w/v %, more preferably from 0.001 to 0.1 w/v %, further more preferably from 0.003 to 0.03 w/v % can be instilled once or several times per day. Incidentally, the concentration of the present compound in an eye drop may be calculated on the basis of the weight of the present compound either in a free form or in the form of a salt (hereinafter, the same shall apply). Further, in the case of an ophthalmic ointment, the present compound can be generally administered once or several times at a daily dose of generally from 0.0001 to 30 mg, preferably from 0.0003 to 10 mg, more preferably from 0.001 to 3 mg, further more preferably from 0.003 to 1 mg. [0043]. One skilled in the art would be able to find an appropriate amounts as needed in view of Kirihara which teaches dose can be appropriately changed depending on the dosage form, severity of symptoms, age or body weight of the patient to which the present compound or the drug is to be administered, administration route, medical opinion or the like. Hereinafter, the case of instillation administration will be mainly described as an example. [0042].
It was decided that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms" considered prima facie obvious in view of prior art reference teaching that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." The court stated that "by stating that ‘suitable protection’ is provided if the protective layer is ‘about’ 100 Angstroms thick, [the prior art reference] directly teaches the use of a thickness within [applicant’s] claimed range."). Similarly, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium.).
It would have been obvious to one skilled in the art to prepare composition of the known compound by adding polyoxyethylene castor oil with reasonable expectation of success by using isopropyl (6-{[4-(pyrazol-1-yl) benzyl](pyridin-3-ylsulfonyl)aminomethyl}pyridin-2-ylamino)acetate is the same as in Applicants claims which is taught by both Hagihara et al. and Kirihara.   It provides motivation because it also teaches that very small ratios of polyoxyethylene castor oil and its ratio to the compound.to obtain a stabilized composition and add preservatives and other ingredients to solubilize and stabilize by adjusting pH of the composition. [0060].   The ingredients are taught in specific ratios and amounts in ranges.
It would have been obvious to one skilled in the art at the time the invention was filed to vary and/or optimize the amount of (compound) provided in the composition, according to the guidance provided by (reference), to provide a composition having the desired properties such as the desired (ratios, concentrations, percentages, etc.).   It is noted that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  
One skilled in the art at the time the invention was filed would select castor oil because Weimer et al. (US ‘507) teaches use of polyethoxylated castor oil compounds for eye and include those classified as PEG-castor oils, It would have been obvious to choose from various type of castor oils which are less irritable in eye such as polyoxyethylene castor oil.
Claimed pharmaceutical Compositions are not examined for its intended use. 
The Court has held that "the test of obviousness is not express suggestion of the claimed invention in any or all of the references but rather what the references taken collectively would suggest to those of ordinary skill in the art presumed to be familiar with them." See In re Rosselet, 146 USPQ 183, 186 (CCPA 1965). "There is no requirement (under 35 USC 103(a)) that the prior art contain an express suggestion to combine known elements to achieve the claimed invention. Rather, the suggestion to combine may come from the prior art, as filtered through the knowledge of one skilled in the art." Motorola, Inc. v. Interdigital Tech. Corp., 43 USPQ2d 1481, 1489 (Fed. Cir.1997). An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of a case. Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not. See KSR Int'l Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007) ("The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results."). 
In regards to administration timings, doses, duration is considered obvious to those of ordinary skill in the art would have been readily optimized effective dosages and concurrent administration regimens as determined by good medical practice and the clinical condition of the individual patient. Determination of the appropriate dosage, amounts and amounts in combination for treatment involving each of the above mentioned formulations of specific compounds as in claim 1 would have been routinely made by those of ordinary skill in the art and is within the ability of tasks routinely performed by them without undue experimentation, especially in light of the dosage information disclosed prior art and depending on variety of factors including the severity of the condition to be treated, the desired effect, possible of adverse reaction, and individual patient including age, sex, body weight, etc.  The dosage is also adjusted by severity of the disease.
Obviousness can be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988) and In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992).  KSR, instructs courts to take a more “expansive and flexible approach” in determining whether a patented invention was obvious at the time it was made. 550 U.S. at 415.   In particular, the Court emphasized the role of “common sense”. “Rigid preventative rules that deny fact finders recourse to common sense … are neither necessary under our case law nor consistent with it.” Id. at 421. See Wyers v. Master Lock Co, 95 USPQ2d 1525, (Fed. Cir. 2010).  
A reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill might reasonably infer from the teachings.  In re opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA 1976).  A reference is not limited to working examples.  In re Fracalossi 215 USPQ 569 (CCPA 1982).
            Accordingly, the burden of proof is upon applicants to show that instantly claimed subject matter is different and unobvious over those taught by prior art.  See In re Brown, 173 USPQ 685, 688; In re Best, 195 USPQ 430 and In re Marosi, 218 USPQ 289, 293.

After consideration of all the facts and weighing all the evidence, Examiner reached a determination that the instant claims are not patentable in view of the teachings of the prior art and considering all the facts which were more convincing than the evidence and arguments given in opposition to it.   
In the light of the forgoing discussion, the Examiner’s ultimate legal conclusion is that the subject matter defined by the instant claims would have been obvious within the meaning of 35 U.S.C. 103(a).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


1st double Patenting
Claims 1-8, 12 and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No.9415, 038. Although the claims at issue are not identical, they are not patentably distinct from each other because 
	Shams et al. US ‘038 teaches a pharmaceutical formulations comprising a pyridylaminoacetic acid compound.  Provided is a pharmaceutical preparation for treatment or prevention of glaucoma or ocular hypertension, comprising 0.0003 to 0.01% (w/v) of isopropyl (6-{[4-(pyrazol-1-yl) benzyl](pyridin-3-ylsulfonyl)aminomethyl}pyridin-2-ylamino)acetate, or a salt thereof. Shams teaches the compound of formula (I). Applicants use the same compound for pharmaceutical composition. 

    PNG
    media_image2.png
    207
    303
    media_image2.png
    Greyscale
A pharmaceutical preparation for treatment or prevention of glaucoma or ocular hypertension, comprising 0.001 to 0.003% (w/v) of isopropyl (6-{[4-(pyrazol-1-yl)benzyl](pyridin-3-ylsulfonyl)aminomethyl}py- ridin-2-ylamino)acetate, or a salt thereof. 
Claims 2-8 are drawn to various ranges between 0.001-.0003 percent (w/v).  
	Shams et al. teaches that pyridylaminoacetic acid compounds such as Isopropyl(6-{[4-(pyrazol-1-yl)benzyl](pyridin-3-ylsulfonyl)aminomet- yl}pyridin-2-ylamino)acetate have an EP2 agonistic activity and are thus expected to have an intraocular pressure lowering effect, and a suggestion has been made that the compounds may be used as therapeutic agents for glaucoma [0003]. 
In regards to claim 1, Shams et al. teaches a pharmaceutical; composition of the same compound as disclosed in Shams et al. It teaches ophthalmic solution of compound  isopropyl(6-{[4-(pyrazol-1-yl)benzyl](pyridin-3-ylsulfonyl) aminomethyl}pyridin-2-ylamino)acetate or a salt thereof has a particularly excellent intraocular pressure lowering effect and may be used as a therapeutic or preventive agent for glaucoma or ocular hypertension or an intraocular pressure lowering agent. Further, the inventors have found out that a somewhat low content of the present compound exhibits a more excellent intraocular pressure lowering effect than a high content of the present compound, and surprisingly, an especially excellent intraocular pressure lowering effect is exhibited when one or two drops of an eye drop containing the present compound at a concentration of from 0.001 to 0.01% (w/v), preferably from 0.001 to 0.003% (w/v) are instilled to a human once or twice a day, and such a usage and/or dose achieves an effective therapeutic or preventive effect, and the inventors have brought the present invention into completion. As employed herein, the term "% (w/v)" refers to the mass (g) of an effective ingredient (, the compound of claim 1) or an additive (e.g. a surfactant, etc.) contained in 100 mL of an ophthalmic solution. For example, 0.01% (w/v) of the present compound means that the content of the present compound in 100 mL of the ophthalmic solution is 0.01 g. [0006]. 
In regards to range of the salt of the compound of claim 1, Shams teaches the same ratio of the compound of claim 1 as instant claimed.  Instant claim is drawn to a range of 0.001 to 0.003% which is taught by Shams et al. See [0008] to [0016]. 
	In regards to salts of the compound of claim 1, Shams et al. teaches pharmaceutical preparation comprising 0.001 to 0.003% (w/v) of isopropyl (6-{[4-(pyrazol-1-yl) benzyl](pyridin-3-ylsulfonyl)aminomethyl}pyridin-2-ylamino)acetate, or a salt thereof. [0009].
	Shams et al. teaches various salt of isopropyl (6-{[4-(pyrazol-1-yl) benzyl](pyridin-3-ylsulfonyl) aminomethyl}pyridin-2-ylamino)acetate contained in the medicament. Specifically, examples of the salt include inorganic acid salts such as hydrochloride, hydrobromide, sulfate or phosphate; or organic acid salts such as acetate, succinate, maleate, fumarate, tartrate, citrate, methanesulfonate, ethanesulfonate and more (All not listed here). [0033]. 
	In regards to claim 1, drawn to addition of polyoxyethylene castor oil, Shams teaches    addition of a surfactant usable as an additive for medicines may be appropriately mixed in the medicament.. Examples of the surfactant include polyoxyethylene castor oil, polyoxyethylene hydrogenated castor oil [0038].
	In regards to claims 2 and 3, Shams et al. teaches 0039] More specifically, various polyoxyethylene castor oils having different numbers of polymerization of ethylene oxide may be used as the polyoxyethylene castor oil, and the number of polymerization of ethylene oxide is preferably from 5 to 100, more preferably from 20 to 50, particularly preferably from 30 to 40, or most preferably 35. Specific examples of the polyoxyethylene castor oil include polyoxyl 5 castor oil, polyoxyl 9 castor oil, polyoxyl 15 castor oil, polyoxyl 35 castor oil, polyoxyl 40 castor oil, and the like, and polyoxyl 35 castor oil is most preferable. [0039].
	In regards to addition of some preferred salts such as the boric acid or the salt thereof or the citric acid or the salt thereof is preferable.
	In regards to claims 4-6, where content of polyoxyethylene castor oil can be from 0.0001 to 5%.  Shams et al. teaches the range which is considered obvious.  It overlaps with claimed amount. Shams et al. teaches that when the surfactant is mixed in the medicament, the content of the surfactant may be appropriately adjusted according to the type of the surfactant, or the like. Specifically, its lower limit is preferably 0.001% (w/v), more preferably 0.01% (w/v), still more preferably 0.1% (w/v), particularly preferably 0.5% (w/v), or most preferably 0.8% (w/v). Its upper limit is preferably 10% (w/v), more preferably 5% (w/v), still more preferably 4% (w/v), particularly preferably 3% (w/v), or most preferably 2% (w/v). More specifically, the content is preferably from 0.001 to 10% (w/v), more preferably from 0.01 to 5% (w/v), still more preferably from 0.1 to 4% (w/v), particularly preferably from 0.5 to 3% (w/v), or most preferably from 0.8 to 2% (w/v). [0046].
The claimed ranges overlaps with Shams et al.
In regards to claims 7 and 8 drawn to aqueous solution polyethylene castor oil content is in a range of 1 to 20,000 part by mass relative to 1 part by mass of isopropyl(6-{[4-(pyrazol-1-yl)benzyl](pyridin-3-ylsulfonyl)aminomethyl}py- ridin-2-ylamino)acetate, or a salt thereof.

    PNG
    media_image3.png
    251
    282
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    145
    295
    media_image4.png
    Greyscale

 In table 3, Polyoxyl 35 castor oil. In amounts 0.8$ was added in each composition/solution.
In regards aqueous solution as amended Shams et al teaches addition of water. (Table 3). 
	Shams et al. teaches an average intraocular pressure change (mmHg) from before the start of instillation of the eye drops 1 and 2 (or a base line) to glaucoma patients  after a lapse of 16 hours after the last instillation, was calculated as a difference from an average intraocular pressure change of the placebo eye drop. Results are shown in Table 4. [0092] and [0093]. 
	An average intraocular pressure change (mmHg) from before the start of instillation of the eye drops 1 and 2 (or a base line), after a lapse of 16 hours after the last instillation, was calculated as a difference from an average intraocular pressure change of the placebo eye drop. Results are shown in Table 4. As is apparent from Table 4, the eye drops 4 to 6, all exhibited a higher intraocular pressure lowering effect than the eye drop 3. Therefore, when the content of the present compound A is from 0.001 to 0.003% (w/v) like the eye drops 4 to 6, a particularly excellent intraocular pressure lowering effect was exhibited. Moreover, the eye drops 4 to 6 were sufficiently permissible as medicines also in terms of side effects. [0087] to [0093], 
	It would have been obvious to one skilled in the art the time the invention was filed to In table 3 it is clear that polyoxyethylene castor oil 35 was used 0.8 and compound A 0.0003 parcent which is obvious over claimed range  of castor oil in 1pto 20,000 parts by mass relative to one part of compound A. 
	In regards to 12, Shams et al. teaches polyethylene container.   It teaches that the medicament of the present invention can be filled into and preserved in containers made of various materials. A container made of polyethylene, polypropylene, or the like, for example, may be used, and preferably, the medicament of the present invention is filled into and preserved in the container made of polyethylene from the viewpoint of ease of  instillation,  (or hardness of the container), stability of the present compound, or the like.[0063].
	In regards to claim 13, Shams teaches  pharmaceutical preparation for treatment or prevention of glaucoma or ocular hypertension, comprising 0.001 to 0.01% (w/v) of isopropyl(6-{[4-(pyrazol-1-yl)benzyl](pyridin-3-ylsulfonyl)aminomethyl}py- ridin-2-ylamino)acetate, or a salt thereof.
In addition Shams et al. teaches dosage forms as eye drops and can be instilled once or twice a day.  (See claims 1-6), pH about 6. 
In regards to the stability of the pharmaceutical composition or solution form, Shams et al. teaches stabilizer usable as an additive for medicines may be appropriately mixed in the medicament [0053]. Examples of the stabilizer include edetic acid, monosodium edetate, disodium edetate, tetra sodium edetate, sodium citrate, and the like, and disodium edetate is particularly preferable. Sodium edetate may be a hydrate. When the stabilizer is mixed in the medicament of the present invention, the content of the stabilizer may be appropriately adjusted according to the type of the stabilizer, or the like. The content of the stabilizer is preferably from 0.001 to 1% (w/v), more preferably from 0.005 to 0.5% (w/v), or most preferably from 0.01 to 0.1%.
It was decided that a patent's "disclosure may be used...to answer the question whether claims merely define an obvious variation of what is earlier disclosed and claimed." AbbVie Inc. v. Mathilda & Terence Kennedy Inst. of Rheumatology Trust, 112 USPQ2d 1001, 1012 (Fed. Cir. 2014) (quoting In re Basell Poliolefine Italia S.P.A., 89 USPQ2d 1030, 1036 (Fed. Cir. 2008). The patent discloses that the above-cited utilities are within the scope of the invention. These aspects of the instant claims are, therefore, obvious over the RE48, 13 patent. The AbbVie court explicitly noted that the Federal Circuit has "repeatedly approved examination of the disclosed utility of the invention claimed in an earlier patent to address the question of obviousness" and that "a later expiring patent is not patentably distinct from an earlier expiring patent if it merely claims a disclosed utility of the earlier claimed invention." Id. For example, when the claims in a later-expiring patent "merely recite methods of administering" the compositions claimed in the earlier patent, they are not patentably distinct over the claims of the earlier expiring patent." Id. (quoting Pfizer, Inc. v. Teva Pharms. USA, Inc., 86 USPQ2d 1001, 1008 (Fed. Cir. 2008)). 

This is a non-provisional nonstatutory double patenting rejection.
2nd Double Patenting 
Claims 1-8, 12 and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of Shams et al. (U.S. Patent No. RE48, 183 E). Although the claims at issue are not identical, they are not patentably distinct from each other because 
	Claims 1-15 of Shams et al. (RE48, 183 E) are drawn to a pharmaceutical formulations comprising a pyridylaminoacetic acid compound.  Provided is a pharmaceutical preparation for treatment or prevention of glaucoma or ocular hypertension, comprising 0.001 to 0.003% (w/v) of isopropyl (6-{[4-(pyrazol-1-yl) benzyl](pyridin-3-ylsulfonyl)aminomethyl}pyridin-2-ylamino)acetate, or a salt thereof (Compound A). Shams teaches the compound of formula (I). Applicants use the same compound for pharmaceutical composition.  
	In regards to instant claims 1-8 are drawn to aqueous pharmaceutical solution containing the compound A of claim 1 in a range 0.001% to 0.003%.  Same amounts of compound A was used in issued patent for making a pharmaceutical composition. (Claims 1-8).
	Claim 1 of Shams et al. (RE48, 183 E) is drawn to a pharmaceutical preparation for treatment or prevention of glaucoma or ocular hypertension, comprising 0.001 to 0.003% (w/v) of isopropyl(6-{[4-(pyrazol-1-yl)benzyl](pyridin-3-ylsulfonyl)aminomethyl}py- ridin-2-ylamino)acetate, or a salt thereof, wherein the pH of the preparation is from 4.0 to 8.0.
	US “183 discloses preferred pH from 4.0 to 8.0 in pharmaceutical preparation as claimed. [Lines 55-62, col. 7). 
	In regards to polyoxyethylene castor oil, US ‘183 discloses polyoxyethylene castor oil including polyoxy 35 castor oil. It provides motivation to use polyoxy 35 castor oil as it is more preferable. 
	It would have been obvious to one skilled in the art at the time the invention was filed to use polyoxy 35 castor oil and pH 4-8 as taught by Shams et al. (US ‘183)   
	In regards to claim 12 drawn to container, medicament of the present invention can be filled into and preserved in containers made of various materials. A container made of polyethylene, polypropylene, or the like, for example, may be used, and preferably, the medicament of the present invention is filled into and preserved in the container made of polyethylene from the viewpoint of ease of instillation (or hardness of the container), stability of the present compound or the like. (Lines 63-67, col. 7).
	 Instant claims 1 and  13, drawn to prevention and treatment of glaucoma, or hypertension, the same method of treatment  by the same compound is claimed in claim 10 of issued patent by using the same compound.
It was decided that a patent's "disclosure may be used...to answer the question whether claims merely define an obvious variation of what is earlier disclosed and claimed." AbbVie Inc. v. Mathilda & Terence Kennedy Inst. of Rheumatology Trust, 112 USPQ2d 1001, 1012 (Fed. Cir. 2014) (quoting In re Basell Poliolefine Italia S.P.A., 89 USPQ2d 1030, 1036 (Fed. Cir. 2008). The patent discloses that the above-cited utilities are within the scope of the invention. These aspects of the instant claims are, therefore, obvious over the RE48, 13 patent. The AbbVie court explicitly noted that the Federal Circuit has "repeatedly approved examination of the disclosed utility of the invention claimed in an earlier patent to address the question of obviousness" and that "a later expiring patent is not patentably distinct from an earlier expiring patent if it merely claims a disclosed utility of the earlier claimed invention." Id. For example, when the claims in a later-expiring patent "merely recite methods of administering" the compositions claimed in the earlier patent, they are not patentably distinct over the claims of the earlier expiring patent." Id. (quoting Pfizer, Inc. v. Teva Pharms. USA, Inc., 86 USPQ2d 1001, 1008 (Fed. Cir. 2008)). 

This is a non-provisional nonstatutory double patenting rejection.

3rddouble Patenting
Claim 1-8, 12 and 13 are  provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims  2, 4, 7-9, 12-14 and 17-19 of co-pending Application No. 16/942,877.  Although the claims at issue are not identical, they are not patentably distinct from each other because claims of copending application overlaps with instantly claimed invention. .Claims 2 of the copending application is drawn to a pharmaceutical composition comprising isopropyl (6-{[4-(pyrazol-1-yl)benzyl](pyridin-3-ylsulfonyl)aminomethyl] } pyridin-2-ylamino)acetate or a salt there of, and-a nonionic surfactant, which further comprises-edetic acid or a salt thereof, and boric acid or a salt thereof, citric acid or a salt thereof, or acetic acid or a salt thereof ,wherein the nonionic surfactant includes polyoxyethylene castor oil, the pharmaceutical composition does not comprise sorbic acid, and the content of isopropyl! (6-{[4-(pyrazol-1-yl) benzyl](pyridin-3-ylsulfonyl )aminomethyl} pyridin-2-ylamino)acetate or a salt thereof is in arrange of 0.001 to 0.003% (w/v).
Claims 4, 7-9, 12-14 and 17-19 depend on claim 2.  Claims were considered obvious for the reasons cited above and the term comprising in claim 2 allows other ingredients can be added.  In absence of any expected results instant claims are considered obvious to one skilled in the art at the time the invention was filed. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

4th double Patenting

10765750 claims 1-12
Claim 1-8, 12 and 13 are  provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of US Patent 10,765,750.  Although the claims at issue are not identical, they are not patentably distinct from each other because claims of copending application overlaps with instantly claimed invention.
Claim 1 of US Patent ‘750A pharmaceutical composition comprising isopropyl (6-{[4-(pyrazol-1-yl)benzyl](pyridin-3-ylsulfonyl)aminomethyl}pyridin-2-y- lamino)acetate or a salt thereof and a nonionic surfactant, which further comprises eidetic acid or a salt thereof, wherein the nonionic surfactant includes polyoxyethylene castor oil, wherein the pharmaceutical composition does not comprise sorbic acid; wherein the content of the nonionic surfactant is in a range of 0.001 to 5% (w/v), and wherein the content of the edetic acid or a salt thereof is in a range of 0.001 to 1% (w/v). Claim 2. The pharmaceutical composition according to claim 1, wherein the polyoxyethylene castor oil includes polyoxyethylene castor oil selected from the group consisting of polyoxyl 5 castor oil, polyoxyl 9 castor oil, polyoxyl 15 castor oil, polyoxyl 35 castor oil, and polyoxyl 40 castor oil.  All claims are not copied here. 
	Claims of issued patent are considered obvious as it would have been obvious to one skilled in the art at the time the invention was filed would have made a composition containing isopropyl (6-{[4-(pyrazol-1yl)benzyl](pyridin-3-ylsulfonyl)aminomethyl}pyridin-2-y- lamino)acetate or a salt thereof comprising adding edetic acid or a salt thereof and polyoxyethylene castor oil into a pharmaceutical composition comprising isopropyl (6-{[4-(pyrazol-1-yl)benzyl](pyridin-3-ylsulfonyl)aminomethyl}pyridin-2-y- lamino)acetate or a salt thereof, wherein the content of the nonionic surfactant is in a range of 0.001 to 5% (w/v).
It was decided that a patent's "disclosure may be used...to answer the question whether claims merely define an obvious variation of what is earlier disclosed and claimed." AbbVie Inc. v. Mathilda & Terence Kennedy Inst. of Rheumatology Trust, 112 USPQ2d 1001, 1012 (Fed. Cir. 2014) (quoting In re Basell Poliolefine Italia S.P.A., 89 USPQ2d 1030, 1036 (Fed. Cir. 2008). The patent discloses that the above-cited utilities are within the scope of the invention. These aspects of the instant claims are, therefore, obvious over the RE48, 13 patent. The AbbVie court explicitly noted that the Federal Circuit has "repeatedly approved examination of the disclosed utility of the invention claimed in an earlier patent to address the question of obviousness" and that "a later expiring patent is not patentably distinct from an earlier expiring patent if it merely claims a disclosed utility of the earlier claimed invention." Id. For example, when the claims in a later-expiring patent "merely recite methods of administering" the compositions claimed in the earlier patent, they are not patentably distinct over the claims of the earlier expiring patent." Id. (quoting Pfizer, Inc. v. Teva Pharms. USA, Inc., 86 USPQ2d 1001, 1008 (Fed. Cir. 2008)). 


Response to Remark

	Applicants response filed on 04/21/2022 is acknowledged.  Amendments in claims were entered  Applicant’s arguments in regards to written description was considered. Applicants cancelled claim 18.  Therefore, rejection 112 (a) was withdrawn.  
When claims are amended Applicant should provide support in the original specification.  Claim 1 was mended and new claims 21 and 22 were added. Applicant’s arguments regarding obviousness rejection was fully considered. Applicants arguments are against the references individually when the rejection is made on combination of references; one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. It has been decided that the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).

	Selecting a narrow range from within a somewhat broader range disclosed in a prior art reference is no less obvious than identifying a range that simply overlaps a disclosed range. In fact, when, as here, the claimed ranges are completely encompassed by the prior art, the conclusion is even more compelling than in cases of mere overlap. The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages. See In re Boesch, 617 F.2d 272, 276 (CCPA 1980) In re Peterson, 315 F.3d 1325, 1329 (Fed. Cir. 2003). 716.02(d) Unexpected Results Commensurate in Scope with Claimed Invention

Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980).
To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960).
The nonobviousness of a broader claimed range can be supported by evidence based on unexpected results from testing a narrower range if one of ordinary skill in the art would be able to determine a trend in the exemplified data which would allow the artisan to reasonably extend the probative value thereof. In re Kollman, 595 F.2d 48, 201 USPQ 193 (CCPA 1979).
Instant specification discloses that the dosage form of the pharmaceutical composition of the present invention is not particularly limited as long as it is usable as a pharmaceutical product. Examples of the dosage form include eye drop, ophthalmic injection, and the like, and eye drop is particularly preferable. They can be produced in accordance with a conventional method in the technical field. The pharmaceutical composition of the present invention is basically a solution, and a solvent or dispersion medium thereof is preferably water. [0044].    It appears that all the forms a solution, a solvent or dispersion medium will have the same impact.  Applicants have not shown any unexpected results for amended claims.  Applicant’s specification discloses aqueous composition, not solution as amended. [0008]. Applicant is requested to explain where the claimed invention is disclosed and applied.  
Specification does not disclose any unexpected results 
It would have been obvious to one skilled in the art at the time the invention was filed to adjust the doses as needed especially when Hagihara et al teaches that the administration dose may vary depending on the patient’s condition, so that there is a case where a less dosage than the above-mentioned administration dose may be sufficient in some cases, and there is a case where it is necessary to administer with a larger amount than the above range. 
In regards to claims amounts of polyethoxylated castor oils Weimer et al. teaches the topical administration of an aqueous composition comprising one or more polyethoxylated castor oil compounds. 

Previously, Applicants  elected, with traverse Group I, Claims 1-8, 12 and 13, drawn to a pharmaceutical composition comprising isopropyl (6-{[4-(pyrazol-l-yl)benzyl](pyridin-3-ylsulfonyl)aminomethyl}pyridin-2-ylamino)acetate or a salt thereof, and polyoxyethylene castor oil, wherein the content of the isopropyl 6-{[4-(pyrazol-l-yl)benzyl](pyridin-3-ylsulfonyl)aminomethyl}pyridin-2-ylamino)acetate or a salt thereof is in a range of 0.001 to 0.003% (w/v), and the polyoxyethylene castor oil is not polyoxyethylene hardened castor oil. Restriction was made final. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Correspondence

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABIHA NAIM QAZI whose telephone number is (571)272-0622.  The examiner can normally be reached on Monday-Friday 9-5
.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L. Klinkel can be reached on 571-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Sabiha N. Qazi, Ph.D.
/SABIHA N QAZI/Primary Examiner, Art Unit 1627